In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), entered October 12, 1993, which upon a fact-finding order of the same court, dated September 21, 1993, made after a hearing, finding the appellant had committed an act which, if committed by an adult, would have constituted the crime of unauthorized use of a motor vehicle in the third degree, adjudged him to be a juvenile delinquent and placed him in a limited, secure detention facility with the Division for Youth for a period of one year.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, and the petition is dismissed.
The presentment agency concedes, and we agree, that the delay between the filing of the delinquency petition and the appellant’s initial appearance violated Family Court Act § 320.2 (1), which provides, in relevant part, that when the subject of a juvenile delinquency petition is not in detention, the initial appearance must be held "as soon as practicable *584and absent good cause shown, within ten days after a petition is filed”. The appellant’s failure to comply with the warrant for his appearance did not alone constitute good cause for the presentment agency’s failure to comply with Family Court Act § 320.2 (1) (see, Matter of Alfred B., 208 AD2d 921). The agency made no showing that it could not execute the warrant and obtain the appellant’s appearance within the 10-day period. Under these circumstances, the petition must be dismissed. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.